Opinion by
Judge O’Rear
on Petition for Rehearing.
June 17, 1910.
Appellant contends that the court has announced a rule concerning the effect of furnishing proofs of loss which is in.conflict with an adjudged case from this court, as well as against the current authority elsewhere on the subject. The parties had stipulated in their contract of insurance what the effect of the furnishing the proofs of loss was to be. It is complained that the court has attributed to the failure of the insurer to deny the sufficiency of the proofs of loss as a notice under the contract that a claim of loss under the policy would be asserted, an act of admission that the loss had in fact occurred, whereas the stipulation in the insurance contract was that it should not have such effect. But the court did not announce such a' rule of construction. What we said was that, in view of the state of pleading in the case, further proof of the fact of loss was not required.
*269The petition • exhibits a list of debtors of the plaintiff (the insured) who it was alleged had become insolvent by proceeding in bankruptcy, or who had made deeds of assignment. The answer failed to properly deny that the parties became insolvent bv having passed into bankruptcy, or by having made deeds of assignment. The answer undertakes to deny upon lack of knowledge or information that “the losses alleged in the petition have been sustained by the plaintiff, or any thereof have been in fact sustained, through the insolvency of debtors as defined in the said policy or bond. ’ ’ This is not a denial that the persons charged as having been insolvent were in fact insolvent, had assigned, or were in bankruptcy. To have presented that issue of fact, a specific denial as to each of the debtors named should have been made. As it was not, we regarded the charge in the petition as to the fact of insolvency as admitted. Proof of that fact was not necessary in that state of the pleadings.
Petition for rehearing overruled.